Exhibit 10.1

 

Revenue

 

Stamp

 

 

(Stock Application Facility)

 

Memorandum of Amendment

 

Date  May 20, 2013

 

To: Bank of Tokyo-Mitsubishi UFJ

 

Our company (borrower)

 

Address

Central Building 8F

 

 

Kayobashi 1-1-5, Chuo-Ku

 

 

Tokyo 104-0031 Japan

 

Name

Calgon Carbon Japan KK

 

 

/s/ Natsuo Watase, President

 

 

 

 

 

 

 

Third Party Mortgagor 400 Calgon Carbon Drive

 

Address

Pittsburgh, PA 15205 USA

 

 

Calgon Carbon Corporation

 

Name

/s/ Stevan R. Schott, Senior Vice

 

 

President  & Chief Financial Officer

 

This company and third party mortgagor confirm that as of the agreement date of
this memorandum, the items defined in the agreement of overdraft (exclusive
account) (including subsequent amendments to the agreement. hereinafter
“Original Agreement B”) dated March 31, 2010, and Special Agreement dated
March 31, 2012 (including subsequent amendments to the agreement. hereinafter
“Original Special Agreement”) provided to Bank of Tokyo-Mitsubishi UFJ
(hereinafter your bank”), will be amended to the following. The terms used in
this memorandum have the same meaning as the terms as defined in the original
Agreement and/or original Special Agreement. Any items not mentioned in this
memorandum will follow the original Agreement and/or Special Agreement.

 

Article 1 (Partial Amendment of Supplementary Provisions of Original Special
Agreement) The “conditions” defined separately in the Supplementary Provisions
of the original Contract will be amended as follows.

 

Original

 

Amended

(4) The total book value balance of qualified stock book value and qualified
claims book value of the security provided to your bank will be maintained at an
amount of at least the debt balance based on original Agreement A and original
Agreement B.

 

(4)The total book value balance of qualified stock book value and qualified
claims book value of the security provided to your bank, less the balance of the
loan on deed defined in the Special Agreement dated March 29, 2012 with the
final day of the previous month as the basis date, will be maintained at an
amount of at least the debt balance based on Original Agreement B.

 

End

 

 

For Bank Use

 

 

Seal

 

Handling

(Document Code: 59900)

Signature/

 

Verification

 

 

 

Seal

 

 

 

 

 

--------------------------------------------------------------------------------